Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This communication is responsive to amendment filed on 2/23/2022.


Allowable Subject Matter

Claims 1-18, 22 and 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Claims 1-18, 22 and 23 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “performing, by the first node, a fragmentation process on the mail data to obtain a plurality of data fragments; and for each data fragment, based on historically transmitted mail data, determining, by the first node, whether the data fragment is a data fragment that has been previously transmitted, when the data fragment is a data fragment that has not been previously transmitted, transmitting, by the first node, the data fragment to the second node, and when the data fragment is a data fragment that has been previously transmitted, transmitting, by the first node, a feature value of the data fragment and a fragment serial number of the data fragment to the second node, wherein the feature value is used to instruct the second node to acquire the data fragment, the feature value is calculated according to the data fragment by using a predefined feature value algorithm, and the fragment serial number of the data fragment is used to denote a sequential number of the data fragment in the mail data.” These limitations, taken in context of the entire claims are allowable over prior art of record.  



The closest prior art made of record which is considered pertinent to applicant's
disclosure.
 	Welnicki et al. U.S. Patent No. 9,256,368, System and Method for Deduplication of distributed data.
	McQueen et al. U.S. Patent No. 9,928,465, Machine Learning and Validation of account, names addresses and/or identifiers.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443